Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Yifan Mao on 3/23/2022.
Examiner’s Amendment to Claims:
Cancel claims 1-13, 16-29 and substitute therefor the following:
--- 1.	(Currently amended)  An E. coli strain, wherein:
i) the strain lacks the activity of a thioredoxin reductase encoded by trxB;
ii) the strain lacks the activity of a thioredoxin 1 encoded by trxA;
iii) the strain lacks the activity of a glutathione reductase encoded by gor; 
iv) the strain expresses a mutated AhpC protein, wherein the mutated AhpC protein has glutathione reductase activity but lacks peroxyreductase activity; and
v) the strain expresses a cytosolic prokaryotic disulfide isomerase. 
 
2.	(Original)  The E. coli strain of claim 1 wherein the strain further comprises a gene encoding a protein of interest. 
 
3.	(Original)  The E. coli strain of claim 2 wherein the protein of interest is selected from the group consisting of:  an antibody, a fragment thereof or an antibody light chain from an IgG.  
 
4.	(Original)  The E. coli strain of claim 1 wherein the cytosolic disulfide isomerase is DsbC.
 
E. coli strain of claim 1 wherein the E. coli further expresses a recombinant prolyl isomerase and/or a deaggregase.

6.	(Previously presented)  The E. coli strain of claim 5, wherein the prolyl isomerase is selected from the group consisting of cyclophilin, FKBPs, parvulin, SlyD, Tig, and yCpr6;
 and wherein the deaggregase is selected from the group consisting of Skp,  GroEL, GroES, DnaK, DnaJ, and GrpE. 
 
7.	(Original)  The E. coli strain of claim 2 wherein the gene encoding the protein of interest is operably linked to an inducible promoter.
 
8.	(Original)  The E. coli strain of claim 7 wherein the inducible promoter is a T7 promoter.

9.	(Original)  The E. coli strain of claim 1, wherein the expression of the mutated ahpC gene is controlled by a Pc0 promoter. 

10.	(Original)  The E. coli strain of claim 1, wherein the expression of the cytosolic prokaryotic disulfide isomerase is controlled by a MTL promoter.

11.	(Original)  The E. coli strain of claim 1, wherein the E. coli strain is a K-12 strain. 

12.	(Currently amended)  A method for expressing soluble, recombinant proteins of interest in E. coli bacterial strains comprising the steps of:
culturing an E. coli bacterial strain comprising an oxidizing cytosol and an expression cassette for expressing a protein of interest under conditions that permit expression of the protein of interest as a soluble protein, wherein the strain:
i) lacks thioredoxin reductase activity;
ii) lacks thioredoxin 1 activity;
iii) lacks the activity of a glutathione reductase encoded by gor; 
iv) expresses an ahpC gene that has been mutated such that an enzyme expressed from the ahpC gene has glutathione reductase activity but lacks peroxyreductase activity; and


13.	(Previously presented)  The method of claim 12, wherein the E. coli strain contains a null mutation in one or both of  trxB and trxA. 

14-15. 	(Cancelled)

16.	(Currently amended)  The method of claim 12 wherein the protein of interest is selected from the group consisting of: an IgG, a light chain from an IgG and a heavy chain from an IgG.  
 
17.	(Original)  The method of claim 12 wherein cytosolic disulfide isomerase is DsbC or yeast protein disulfide isomerase (yPDI).

18.	(Original)  The method of claim 12, wherein the E. coli strain further expresses an recombinant prolyl isomerase and/or a recombinant deaggregase. 
 
19.	(Original)  The method of claim 18 wherein the recombinant prolyl isomerase is selected from the group consisting of cyclophilin, FKBPs, parvulin, SlyD, Tig and yCpr6; and the deaggregase is selected from the group consisting of Skp, GroEL, GroES, DnaK, DnaJ, and GrpE.
 
20.	(Currently amended)  The method of claim 12 wherein the gene encoding the protein of interest is operably linked to an inducible promoter.
 
21.	(Original)  The method of claim 20 wherein the inducible promoter is a T7 promoter.
 
22.	(Original)  The method of claim 16, wherein the antibody light chain is a light chain of an anti-HER2 antibody. 

23.	(Currently amended)  The method of claim 12, wherein the E. coli strain expresses a GshA protein encoded by the gshA gene. 

gshA gene is inserted into the locus of TrxB. 

25.	(Currently amended)  The method of claim 12, wherein the E. coli strain further expresses a T7 polymerase. 

26.	(Original)  The method of claim 25, wherein the T7 polymerase is under the control of an inducible promoter.

27.	(Original)  The method of claim 26, wherein the inducible promoter is a ParaBAD, lac, lacUV5 phoA, tetA, xylAB, tac, or rhamnose promoter.

28.	(Previously presented)  A kit comprising the E. coli of claim 1, wherein the kit further comprises a growth medium. 

29.	(Currently amended)  The kit of claim 28, wherein the kit further comprises a plasmid encoding a protein of interest. ---.

Add the following: 

--- 30.	(New)  The method of claim 13, wherein the E. coli strain further contains a null mutation in trxC.

31.	(New)  The E. coli strain of claim 1, wherein the E. coli strain further lacks the activity of a thioredoxin 2 encoded by trxC. ---.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-13 and 16-31 are directed to an E. coli strain, wherein:
i) the strain lacks the activity of a thioredoxin reductase encoded by trxB;
ii) the strain lacks the activity of a thioredoxin 1 encoded by trxA;
iii) the strain lacks the activity of a glutathione reductase encoded by gor; 

v) the strain expresses a cytosolic prokaryotic disulfide isomerase. , kits comprising said product and a method of use of said E.coli.
Claimed modified E.coli strain is free of prior art. Further, the prior art fails to suggest such specifically claimed product. Hence, said product is also non-obvious.
Since said modified E.coli strain is both novel and non-obvious, kits comprising said product and a method of use of said product as claimed are also novel and non-obvious.
Claims 1-13 and 16-31 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/           Primary Examiner, Art Unit 1656